EXHIBIT 10.1.e




EXECUTIVE EMPLOYMENT AGREEMENT



        THIS IS AN EMPLOYMENT AGREEMENT (“Agreement”), effective May 3, 2007,
(“Effective Date”) between Crown Holdings, Inc. (the “Company”) and Timothy J.
Donahue (the “Executive”).

Background

        WHEREAS, the Executive is currently employed by the Company pursuant to
an employment Agreement dated July 22, 2004 (the “Prior Agreement”).

        WHEREAS, the Company desires to assure itself of the continued
employment of the Executive with the Company and to encourage his continued
attention and dedication to the best interests of the Company.

        WHEREAS, the Executive desires to remain and continue in the employment
of the Company in accordance with the terms of this Agreement.

        WHEREAS, as of the Effective Date of this Agreement, the Prior Agreement
shall be replaced in its entirety and shall be of no further force and effect.

        NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and intending to be legally bound hereby, the parties agree as
follows:

Terms

1.     Definitions.      As used in this Agreement, the following terms shall
have the meanings set forth below:

          1.1.      “Board” shall mean the Board of Directors of the Company.


          1.2.      “Cause” shall mean the termination of the Executive’s
employment with the Company as a result of:


          (a) the Executive’s willful failure to perform such services as may be
reasonably delegated or assigned to the Executive by the Board, the Chairman of
the Board, the Vice Chairman of the Board, the Company’s Chief Executive Officer
or any executive to whom the Executive reports;


          (b) the continued failure by the Executive to devote his full-time
best effort to the performance of his duties under the Agreement (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness);


          (c) the breach by the Executive of any provision of Sections 6, 7 and
8 hereof;





--------------------------------------------------------------------------------




          (d) the willful engaging by the Executive in misconduct which is
materially injurious to the Company, monetarily or otherwise; or


          (e) the Executive’s conviction of, or a plea of nolo contendere to, a
felony or a crime involving moral turpitude;


          1.3.      “Change in Control” shall mean any of the following events:


          (a) a “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or


          (b) during any period of 2 consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in Section 1.3(a), Section 1.3(c) or
Section 1.3(d) hereof) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or


          (c) the Company merges or consolidates with any other corporation,
other than in a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 75% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or


          (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or the Company sells or otherwise disposes of all or
substantially all of the Company’s assets.


          1.4.      “Code” means the Internal Revenue Code of 1986, as amended
from time to time.





-2-




--------------------------------------------------------------------------------




          1.5.      “Good Reason” shall mean:


          (a) the assignment to the Executive, without the Executive’s express
written approval, of duties or responsibilities, inconsistent, in a material
respect, with the Executive’s title and position on the date of a Change in
Control or the reduction in the Executive’s duties, responsibilities or
authority from those in effect on the date of a Change in Control;


          (b) a reduction by the Company in the Executive’s Base Salary (as
defined in Section 4.1 below) or in the other compensation and benefits, in the
aggregate, payable to the Executive hereunder, or a material adverse change in
the terms or conditions on which any such compensation or benefits are payable
as in effect on the date of a Change in Control;


          (c) following a Change in Control, the Company’s failure, without the
express consent of the Executive, to pay the Executive any amounts otherwise
vested and due hereunder or under any plan or policy of the Company;


          (d) a relocation of the Executive’s primary place of employment,
without the Executive’s express written approval, to a location more than 20
miles from the location at which the Executive performed his duties on the date
of a Change in Control; or


          (e) the failure or refusal of the Company’s Successor (as defined in
Section 13 below) to expressly assume this Agreement in writing, and all of the
duties and obligations of the Company hereunder in accordance with Section 13.


          1.6.      “Short-Term Disability” shall mean the temporary incapacity
of the Executive that, as determined by the Board in a uniformly-applied manner,
renders the Executive temporarily incapable of engaging in his usual executive
function and as a result, the Executive is under the direct care and treatment
of a physician who certifies to such incapacity.


          1.7.      “Total Disability” shall mean that a qualified physician
designated by the Company has determined that the Executive:


          (a) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or


          (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.


2.     Position and Duties.      The Company agrees to continue to employ the
Executive and the Executive hereby agrees to continue to be employed by the
Company, upon the terms, conditions and limitations set forth in this Agreement.
The Executive shall serve as the Company’s Senior Vice President – Finance, with
the customary duties, authorities and responsibility of such position of a
publicly-traded corporation and such other duties, authorities and
responsibility (a) as have been agreed upon by the Company and the Executive or
(b) as may from time to time be delegated to the Executive by the Board, the
Chairman of the Board, the Vice Chairman of the Board, the Company’s Chief
Executive Officer or any other executive to whom the Executive reports as are
consistent with such position. The Executive agrees to perform the duties and
responsibilities called for hereunder to the best of his ability and to devote
his full time, energies and skills to such duties, with the understanding that
he may participate in charitable and similar activities and may have business
interests in passive investments which may, from time to time, require portions
of his time, but such activities shall be done in a manner consistent with his
obligations hereunder.




-3-




--------------------------------------------------------------------------------




3.     Term.      The Executive’s employment under this Agreement shall commence
on the Effective Date and unless sooner terminated as provided in Article 5
shall continue for a period of one year (the “Initial Term”). Except as
otherwise provided herein, unless either party gives written notice to the other
party at least 30 days before any anniversary of the Effective Date that the
term hereunder shall not be extended beyond its then term (a “Nonrenewal
Notice”), the term of the Agreement shall automatically be extended for an
additional one year period from each anniversary, subject to the same terms,
conditions and limitations as applicable to the Initial Term unless amended or
terminated as provided herein (the “Renewal Term”). For purposes of this
Agreement, the Initial Term and all subsequent Renewal Terms shall be
collectively referred to as the “Term” of the Agreement.

4.     Compensation and Benefits.

          4.1.      Base Salary. The Company shall pay to the Executive for the
performance of his duties under this Agreement an initial base salary of
$425,000 per year (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices. Thereafter, the rate of the Executive’s Base Salary
will be reviewed and adjusted as appropriate in accordance with the Company’s
regular compensation review practices. Effective as of the date of any such
increase, the Base Salary so increased shall be considered the new Base Salary
for all purposes of this Agreement.


          4.2.      Incentive Bonus. During the Term, in addition to Base
Salary, for each fiscal year of the Company ending during the Term, the
Executive shall participate in, and shall have the opportunity to receive a
bonus in an amount to be determined in accordance with, the Company’s existing
incentive bonus plan or any successor bonus plan, and any other bonus or
incentive plan, program or arrangement established by the Company for the
benefit of its executive officers (the “Incentive Bonus Payment”).


          4.3.      Employee Benefits. During the Term, the Executive shall be
entitled to participate in all of the Company’s employee benefit plans, programs
and policies, including any retirement benefits or plans, group life,
hospitalization or disability insurance plans, health programs, fringe benefit
programs and similar plans, programs and policies, that are now or hereafter
made available to the Company’s salaried personnel generally, as such plans,
programs and policies may be in effect from time to time, in each case to the
extent that the Executive is eligible under the terms of such plans, programs
and policies. Without limiting the generality of the foregoing, the Executive
shall also be eligible to participate in the Company’s Senior Executive
Retirement Plan (the “SERP”) and the Company’s 2006 Stock-Based Incentive
Compensation Plan, and any other equity-based incentive plans as maintained by
the Company from time to time for the benefit of senior executives.





-4-




--------------------------------------------------------------------------------




          4.4.      Vacation. The Executive shall be entitled to vacation in
accordance with the Company’s vacation policy.


          4.5.      Automobile. During the Term, the Company shall make an
automobile available to the Executive in accordance with and subject to the
conditions of the Company’s standard automobile policy or practices as in effect
from time to time.


          4.6.      Reimbursement of Expenses. During the Term, the Company will
reimburse the Executive in accordance with the Company’s expense reimbursement
policy as in effect from time to time for expenses reasonably and properly
incurred by him in performing his duties, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
presently or hereinafter established by the Company.


          4.7.      Short-Term Disability. In the event that the Executive
incurs a Short-Term Disability, the Executive shall be entitled to six months of
Base Salary and incentive payments, payable in accordance with the Company’s
normal payroll practices, provided that all payments under this provision shall
be reduced dollar-for-dollar by any other short-term disability benefits the
Executive is entitled to under any other Company-sponsored short-term disability
plan or arrangement and shall cease as of the earliest of the Executive’s
cessation of Short-Term Disability, the occurrence of Total Disability, death or
attainment of his Normal Retirement Date.


          4.8.      Medical Examination Benefit. During the Term, the Executive
shall be entitled to reimbursement for actual costs incurred, up to $2,500 per
calendar year, for medical examinations.


5. Termination.

          5.1.      Death. The Executive’s employment under this Agreement shall
terminate immediately upon the Executive’s death, and the Company shall have no
further obligations under this Agreement, except to pay to the Executive’s
estate (or his beneficiary, as may be appropriate) (a) any Base Salary earned
through his date of death, to the extent theretofore unpaid, (b) a pro-rated
Incentive Bonus Payment equal to the product of (i) the target Incentive Bonus
Payment multiplied by (ii) a fraction, the numerator of which is the number of
completed days in the year of termination during which the Executive was
employed by the Company and the denominator of which is 365, and provided that
such amount will be paid in the normal course and shall only be paid if the
Executive would have become entitled to such amount if he had not terminated his
employment, (c) such retirement and other benefits earned and vested (if
applicable) by the Executive as of the date of his death under any employee
benefit plan of the Company in which the Executive participates, including
without limitation all payments due under the SERP and other retirement plans,
all of the foregoing to be paid in the normal course for such payments and in
accordance with the terms of such plans and (d) the health and dental benefits
provided for in Section 5.8.


          5.2.      Disability. If the Executive is unable to perform his duties
under this Agreement because of a Total Disability, the Company may terminate
the Executive’s employment by giving written notice to the Executive. Such
termination shall be effective as of the date of such notice and the Company
shall have no further obligations under this Agreement, except to pay to the
Executive (a) any Base Salary earned through the date of such termination, to
the extent theretofore unpaid, (b) Total Disability benefits as described below,
(c) a pro-rated Incentive Bonus Payment equal to the product of (i) the target
Incentive Bonus Payment multiplied by (ii) a fraction, the numerator of which is
the number of completed days in the year of termination during which the
Executive was employed by the Company and the denominator of which is 365, and
provided that such amount will be paid in the normal course and shall only be
paid if the Executive would have become entitled to such amount if he had not
terminated his employment, (d) such retirement and other benefits earned and
vested (if applicable) by the Executive as of the date of his termination under
any employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans and (e) the health and
dental benefits provided for in Section 5.8. In the event that the Executive
incurs a Long-Term Disability, the Executive shall be entitled to an annual
disability benefit equal to 75% of his Base Salary, payable in accordance with
the Company’s normal payroll practices, provided that all payments under this
provision shall be reduced dollar-for-dollar by Social Security disability
benefits and any other long-term disability benefits the Executive is entitled
to under any other Company-sponsored long-term disability plan or arrangements
and shall cease as of the earliest of the Executive cessation of Long-Term
Disability, death or attainment of his Normal Retirement Date.





-5-

--------------------------------------------------------------------------------




          5.3.      Retirement. The Executive’s voluntary termination of
employment at a time when he is eligible to begin receiving early retirement
benefits under the Crown Cork & Seal Company, Inc. Pension Plan shall be treated
as a retirement termination under this Agreement. Unless Section 5.7 is
applicable, upon such termination, the Company shall have no further obligations
under this Agreement, except to pay to the Executive (a) any Base Salary earned
through the date of the Executive’s retirement, to the extent theretofore
unpaid, (b) a pro-rated Incentive Bonus Payment equal to the product of (i) the
target Incentive Bonus Payment multiplied by (ii) a fraction, the numerator of
which is the number of completed days in the year of termination during which
the Executive was employed by the Company and the denominator of which is 365,
and provided that such amount will be paid in the normal course and shall only
be paid if the Executive would have become entitled to such amount if he had not
terminated his employment, and (c) such retirement and other benefits earned and
vested (if applicable) by the Executive as of the date of his retirement under
any employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans and (d) the health and
dental benefits provided for in Section 5.8.


          5.4.      Voluntary Termination. At any time during the Term, upon 30
days’ written notice to the Company, the Executive may voluntarily terminate his
employment with the Company. Unless Section 5.7 is applicable, upon such
termination the Company shall have no further obligations under this Agreement
except to pay to the Executive (a) any Base Salary earned to the date of the
Executive’s termination of employment, to the extent theretofore unpaid, (b) a
pro-rated Incentive Bonus Payment equal to the product of (i) the target
Incentive Bonus Payment multiplied by (ii) a fraction, the numerator of which is
the number of completed days in the year of termination during which the
Executive was employed by the Company and the denominator of which is 365, and
provided that such amount will be paid in the normal course and shall only be
paid if the Executive would have become entitled to such amount if he had not
terminated his employment, and (c) such retirement and other benefits earned by
the Executive and vested (if applicable) as of the date of his termination under
the terms of any employee benefit plan of the Company in which the Executive
participates, including without limitation all payments due under the SERP and
other retirement plans, all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans.





-6-




--------------------------------------------------------------------------------




          5.5.      Termination For Cause. The Board may terminate the
Executive’s employment and the Company’s obligations under this Agreement at any
time for Cause by giving written notice to the Executive. The Company’s required
notice of termination shall specify the event or circumstances that constitute
Cause. Executive’s termination shall be effective as of the date of such notice.
Upon termination of the Executive’s employment for Cause, the obligations of the
Company under this Agreement shall terminate, except for the obligation to pay
to the Executive (a) any Base Salary earned through the date of such
termination, to the extent theretofore unpaid, and (b) such retirement and other
benefits earned and vested (if applicable) by the Executive as of such
termination under any employee benefit plan of the Company in which the
Executive participates, including all payments due under retirement plans, all
of the foregoing to be paid in the normal course for such payments and in
accordance with the terms of such plans.


          5.6.      Involuntary Termination by the Company without Cause Prior
to a Change in Control. The Company may terminate the Executive’s employment
without Cause at any time during the Term, upon thirty (30) days’ written
notice; provided that during such notice period, the Board, in its absolute
discretion, may relieve the Executive of all his duties, responsibilities and
authority with respect to the Company and restrict the Executive’s access to
Company property. For purposes of this Section 5.6, the Company’s delivery of a
Nonrenewal Notice to the Executive shall be treated as termination without Cause
on the last day of the then current Term. If the Company so terminates the
Executive’s employment without Cause at any time other than the 12-month period
following a Change in Control, the Company’s obligations under this Agreement
shall terminate except for the Company’s obligation to pay to the Executive the
following: (a) any Base Salary earned through the date of the Executive’s
termination of employment, to the extent theretofore unpaid, (b) a pro-rated
Incentive Bonus Payment equal to the product of (i) the target Incentive Bonus
Payment multiplied by (ii) a fraction, the numerator of which is the number of
completed days in the year of termination during which the Executive was
employed by the Company and the denominator of which is 365, and provided that
such amount will be paid in the normal course and shall only be paid if the
Executive would have become entitled to such amount if he had not terminated his
employment, (c) continued Base Salary for the one year period following his
termination, paid in accordance with the Company’s normal payroll practice,
provided, however that if the Executive is a “Specified Employee,” as that term
is defined in section 409A of the Code, any payments under this clause, if so
required, shall be made on the date that is six months and one day after the
date of the Executive’s termination hereunder and (d) such retirement and other
benefits earned by the Executive and vested (if applicable) as of the date of
his termination under the terms of any employee benefit plan of the Company in
which the Executive participates, including without limitation all payments due
under the SERP and other retirement plans all of the foregoing to be paid in the
normal course for such payments and in accordance with the terms of such plans.
In no event shall the payment in clause (c) be included for purposes of the SERP
in Executive’s “Compensation,” as that term is defined therein.


          5.7.      Involuntary Termination by the Company or by the Executive
for Good Reason Following a Change of Control. If the Company terminates the
Executive’s employment without Cause during the 12-month period following a
Change in Control, or the Executive voluntarily terminates his employment for
Good Reason during the 12 months following a Change in Control, the Company’s
obligations under this Agreement shall terminate except for the Company’s
obligation to pay to the Executive the following: (a) any Base Salary earned
through the date of the Executive’s termination of





-7-




--------------------------------------------------------------------------------




  employment, to the extent theretofore unpaid, (b) a lump-sum payment equal to
the Executive’s target Incentive Bonus Payment for such year of termination, (c)
a lump-sum payment equal to three times the sum of the Executive’s Base Salary
and average Incentive Bonus Payment paid or payable to the Executive for the
three completed years prior to the year of such termination, (d) such retirement
and other benefits earned by the Executive and vested (if applicable) as of the
date of his termination under the terms of any employee benefit plan of the
Company in which the Executive participates, including without limitation all
payments due under the SERP and other retirement plans, all of the foregoing to
be paid in the normal course for such payments and in accordance with the terms
of such plans, (e) all outstanding stock options held by the Executive shall
become immediately vested and exercisable and shall remain exercisable for a
period of 30 days or such longer period as provided under the terms of such
option, and (f) the health and dental benefits provided for in Section 5.8. Each
of the payments described in (a), (b) and (c) above shall be made within 30 days
of the Executive’s termination of employment; provided, however that if the
Executive is a Specified Employee, such payments, if so required, shall be made
on the date that is six months and one day after the date of the Executive’s
termination hereunder. In no event shall the payment in clause (c) be included
for purposes of the SERP in Executive’s “Compensation,” as that term is defined
therein.


          5.8.      Health and Dental Benefits. Upon Executive’s termination
under Section 5.1, 5.2, 5.3, or 5.7 hereof, the Company shall continue to
provide the Executive and Executive’s spouse and children (in both cases, as of
the time of termination), as applicable, with health and dental benefits on the
same terms and conditions as are provided to active executive employees from
time to time. Eligibility for such benefits shall be conditioned upon (i) the
Executive continuing to pay the active employee premium for such coverage as
applicable from time to time and (ii) enrollment and payment of any applicable
premium (and continued participation) by the Executive and the Executive’s
spouse in Medicare Part A and Part B when eligible. In the case of the Executive
and the Executive’s spouse, such benefits shall continue for the remainder of
their respective lives. In the case of the Executive’s children, such benefits
shall continue until such child reaches age 19 or age 25 if such child is a
full-time student and unmarried. The Company shall not reduce such health and
dental benefits following the Executive’s termination of employment, nor shall
the Company increase the deductibles or co-pays applicable to such benefits
except to the same extent such changes are made to the coverage provided to
active executive employees.


          5.9.      Mitigation. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, nor shall any profits, income or earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive hereunder.


          5.10.      Certain additional Payments by the Company. If the
Executive is liable for the payment of any excise tax (the “Basic Excise Tax”)
pursuant to Section 4999 of the Code, or any successor or like provision, with
respect to any payment or property transfers received or to be received under
this Agreement or otherwise, the Company shall pay the Executive an amount (the
“Special Reimbursement”) which, after payment by the Executive (or on the
Executive’s behalf) of any federal, state and local taxes, including, without
limitation, any further excise tax under Section 4999 of the Code, with respect
to or resulting from the Special Reimbursement, equals the amount of the Basic
Excise Tax. All determinations required to be made under Section 5.10 shall be
made by one of the four largest nationally certified public accounting firms as
the Executive shall select, which shall provide detailed supporting calculations
both to the Company and the Executive. Any such determination by the accounting
firm shall be binding upon the Company and the Executive. All fees of such
accounting firm shall be paid by the Company. The Special Reimbursement shall be
paid as soon as practicable after the amount is determined by the accounting
firm.





-8-




--------------------------------------------------------------------------------




6.     Confidential Information. Except as required in the performance of his
duties to the Company under this Agreement, the Executive shall not, during or
after the Term of this Agreement, use for himself or others, or disclose to
others, any confidential information including without limitation, trade
secrets, data, know-how, design, developmental or experimental work, Company
relationships, computer programs, proprietary information bases and systems,
data bases, customer lists, business plans, financial information of or about
the Company or any of its affiliates, customers or clients, unless authorized in
writing to do so by the Board or the Chief Executive Officer, but excluding any
information generally available to the public or information (except information
related to the Company) which Executive possessed prior to his employment with
the Company. The Executive understands that this undertaking applies to the
information of either a technical or commercial or other nature and that any
information not made available to the general public is to be considered
confidential. The Executive acknowledges that such confidential information as
is acquired and used by the Company or its affiliates is a special, valuable and
unique asset. All records, files, materials and confidential information
obtained by Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company or its affiliates, as the case may be.

7.      Return of Documents and Property. Upon the termination of Executive’s
employment from the Company, or at any time upon the request of the Company,
Executive (or his heirs or personal representative) shall deliver to the Company
(a) all documents and materials containing confidential information relating to
the business or affairs of the Company or any of its affiliates, customers or
clients and (b) all other documents, materials and other property belonging to
the Company or its affiliates, customers or clients that are in the possession
or under the control of Executive.

8.     Noncompetition. By and in consideration of the salary and benefits to be
provided by the Company hereunder, including the severance arrangements set
forth herein, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive agrees, unless the
Executive requests in writing to the Board, and is thereafter authorized in
writing to do so by the Board, that (a) during his employment under this
Agreement, and (b)(i) for the one year period following the termination of
employment prior to a Change in Control or (ii) the two year period following
the termination of employment following a Change in Control, the Executive shall
not directly or indirectly, own, manage, operate, join, control or participate
in the ownership, management, operation or control of, or be employed or
otherwise connected in any manner with, including without limitation as a
consultant, any business which at any relevant time during said period directly
or indirectly competes with the Company or any of its affiliates in any country
in which the Company does business. Notwithstanding the foregoing, the Executive
shall not be prohibited during the non-competition period described above from
being a passive investor where he owns not more than five percent of the issued
and outstanding capital stock of any publicly-held company. The Executive
further agrees that during said period, the Executive shall not, directly or
indirectly, solicit or induce, or attempt to solicit or induce, any employee of
the Company to terminate employment with the Company or hire any employee of the
Company.




-9-




--------------------------------------------------------------------------------




9.     Enforcement: The Executive acknowledges that (i) the Executive’s work for
the Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (ii) the covenants and
agreements of the Executive contained in Sections 6, 7 and 8 are essential to
the business and goodwill of the Company; and (iii) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
Sections 6, 7 and 8. The Executive further acknowledges that in the event of his
breach or threat of breach of Sections 6, 7 or 8 of this Agreement, the Company,
in addition to any other legal remedies which may be available to it, shall be
entitled to appropriate injunctive relief and/or specific performance in order
to enforce or prevent any violations of such provisions, and the Executive and
the Company hereby confer jurisdiction to enforce such provisions upon the
courts of any jurisdiction within the geographical scope of such provisions.

10.     Notices. All notices and other communications provided for herein that
one party intends to give to the other party shall be in writing and shall be
considered given when mailed or couriered, return receipt requested, or
personally delivered, either to the party or at the addresses set forth below
(or to such other address as a party shall designate by notice hereunder):


  If to the Company:


  Crown Holdings, Inc.
One Crown Way
Philadelphia, Pa 19154
Attention: Chief Executive Officer




  If to the Executive:


  Timothy J. Donahue
666 Leslie Lane
Yardley, PA 19067




11.     Amendments. This Agreement may be amended, modified or superseded only
by a written instrument executed by both of the parties hereto.

12.     Binding Effect. This Agreement shall inure to the benefit of and shall
be binding upon the Company and the Executive and their respective heirs,
executors, personal representatives, successors and permitted assigns.

13.     Assignability. This Agreement shall not be assignable, in whole or in
part, by either party, without the prior written consent of the other party,
provided that (i) this Agreement shall be binding upon and shall be assigned by
the Company to any person, firm or corporation with which the Company may be
merged or consolidated or which may acquire all or substantially all of the
assets of the Company, or its successor (the “Company’s Successor”), (ii) the
Company shall require the Company’s Successor to expressly assume in writing all
of the Company’s obligations under this Agreement and (iii) the Company’s
Successor shall be deemed substituted for the Company for all purposes of this
Agreement.




-10-




--------------------------------------------------------------------------------




14.     Arbitration. Except as provided in Section 9 of this Agreement, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration in Philadelphia, Pennsylvania in
accordance with the rules of the American Arbitration Association, and judgment
upon any award so rendered may be entered in any court having jurisdiction
thereof. The determination of the arbitrator(s) shall be conclusive and binding
on the Company and the Executive, and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

15.     Governing Law. Except to the extent such laws are superseded by Federal
laws, this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania without reference to principles of conflict of laws.

16.     Entire Agreement. This Agreement contains the entire Agreement between
the parties relative to its subject matter, superseding all prior agreements or
understandings of the parties relating thereto. In the event of any conflict
between this Agreement and the terms of any benefit plan or any other agreement,
the terms of this Agreement will control.

17.      Waiver. Any term or provision of this Agreement may be waived in
writing at any time by the party entitled to the benefit thereof. The failure of
either party at any time to require performance of any provision of this
Agreement shall not affect such party’s right at a later time to enforce such
provision. No consent or waiver by either party to any default or to any breach
of a condition or term in this Agreement shall be deemed or construed to be a
consent or waiver to any other breach or default.

18.     Withholding of Taxes. All payments made by the Company or the Parent to
the Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, and other payroll deductions as the Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation.

19.     Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7, 8, 9, 13, 14 and 17, (and the
other provisions of this Agreement to the extent necessary to effectuate the
survival of Sections 6, 7, 8, 9, 13, 14 and 17), shall survive termination of
this Agreement and any termination of the Executive’s employment hereunder.

20.     Invalidity of Portion of Agreement. If any provision of this Agreement
or the application thereof to either party shall be invalid or unenforceable to
any extent, the remainder of this Agreement shall not be affected thereby and
shall be enforceable to the fullest extent of the law. If any clause or
provision hereof is determined by any court of competent jurisdiction to be
unenforceable because of its scope or duration, the parties expressly agree that
such court shall have the power to reduce the duration and/or restrict the scope
of such clause or provision to the extent necessary to permit enforcement of
such clause or provision in reduced or restricted form.




-11-




--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first written above.

  Crown Holdings, Inc.        

--------------------------------------------------------------------------------

  John W. Conway   Chairman of the Board, President   and Chief Executive
Officer




  Executive        

--------------------------------------------------------------------------------

  Timothy J. Donahue













-12-





